DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Masumoto et al. (US 2012/0133340), hereinafter Masumoto, in view of Motoichi et al.  (2009/0302805), hereinafter Motoichi.
           As to Claims 1 and 19, Masumoto discloses in figure 1, 


    PNG
    media_image1.png
    427
    644
    media_image1.png
    Greyscale

            a charging termination control module [controller 100], comprising:
           a charging control transistor [transistor  SWP; see ¶0035] , having a first terminal configured to receive a regulated system voltage [receiving output voltage of the regulator 103; see figure above]  and a second terminal configured to provide a charging voltage and a charging current [the transistor (SWP) receives charging current and  pass the charging current to the battery (111)] ;
           a charging current sense circuit [sensing element (109)], configured to detect/monitor/sense the charging current to provide a current sense signal indicative of the charging current [noted that the sensing element is sensing the charging current that flows between the terminal Tout and TBatt, which included the current that flows through the charging transistor SWP; see ¶0024].
            a charging termination determination circuit [detection circuit 108; determines the ON and OFF status of the charging switching SWP], configured to receive the current sense signal and to compare the current sense signal with a charging termination threshold, wherein the 
      a charging termination tuning circuit [Voltage control circuit (110))], configured to receive the system voltage and the charging voltage, 
            Masumoto does not disclose explicitly, the tuning circuit and further configured to compare a difference between the system voltage and the charging voltage with a predetermined difference value, and further configured to control the charging control transistor to enter and operate in its saturation region once the difference between the system voltage and the charging voltage reaches the predetermined difference value.
	Motoichi discloses in figure 1, the tuning circuit [circuit element (14)] and further configured to compare a difference between the system voltage and the charging voltage with a predetermined difference value, and further configured to control the charging control transistor to enter and operate in its saturation region once the difference between the system voltage and the charging voltage reaches the predetermined difference value [see ¶0024-0025 and ¶0028].
  	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add tuning circuit in Masumoto’s apparatus as taught by Motoichi in order to improve current/voltage detection accuracy. 
As to claim 9, Masumoto discloses in figures 1-4, a charge pump [Vin is the charging source], coupled to the control terminal of the charging control transistor to provide driving power for the charging control transistor [see ¶0049, ¶0052, ¶0063, ¶0099].
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Masumoto in view of  Motoichi, and  in view of  Yoshikuni et al. (US 8,664,918), hereinafter Yoshikuni.
As to claim 2, Masumoto in combination with Motoichi discloses all of the claim limitations except, the charging current sense circuit has a sensing offset at an input terminal of the charging current sense circuit, and wherein the predetermined difference value is greater than the sensing offset.
                 Yoshikuni discloses in figure 1, the charging current sense circuit has a sensing offset [Vref1 is connected to the measuring amplifiers] at an input terminal of the charging current sense circuit, and wherein the predetermined difference value is greater than the sensing offset [As shown in figure 1, the AMP1 is sensing the current that flows through the resistor (Q11) and Vref1 is connected to the positive terminal of the detector/AMP1].
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add voltage reference or offset voltage in Masumoto’s apparatus as taught by Yoshikuni in order to precisely control the current in the case where a controllable charging-current range is widened. 
    As to claim 3,  Motoichi discloses in figure 1, wherein the charging current sense circuit  [sense circuit 14] has a first sensing input terminal a second sensing input terminal and a sensing output terminal, wherein the first sensing input terminal is coupled to the first terminal of the charging control transistor and the second sensing input terminal is coupled to the second terminal of the charging control transistor [noted that the terminals of the detector/sensor (14) is connected with the transistor (Q1) terminals see figure 1].
Further, Yohikuni discloses in figure 1, wherein the charging current sense circuit has a sensing offset [Vref1] at the first sensing input terminal or at the second sensing input terminal, and wherein the predetermined difference value is greater than the sensing offset, and wherein 
             It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add voltage reference or offset voltage in Masumoto’s apparatus as taught by Yoshikuni in order to precisely control the current in the case where a controllable charging-current range is widened.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Motoichi in view of Masumoto.
                As to claim 10, Motoichi discloses in figure 1, a battery charger circuit comprising:
           a charging control transistor [Transistor Q1; see ¶0024], having a first terminal, a second terminal and a control terminal; and 
           a charging termination control module [control module 14; ¶0025] , coupled to the first terminal, the second terminal and the control terminal of the charging control transistor, wherein the charging termination control module is configured to detect/monitor/sense a charging current flowing through the charging control transistor [see ¶0024-0025],
            Motoichi does not explicitly disclose, to turn off the charging control transistor once the charging current is decreased to reach or to be lower than a predetermined charging termination current, and is further configured to maintain a transistor voltage drop across the first terminal and the second terminal of the charging control transistor at a predetermined difference value once the transistor voltage drop reaches the predetermined difference value.
           Masumoto discloses in figure 1, to turn off the charging control transistor once the charging current is decreased to reach or to be lower than a predetermined charging termination current, and is further configured to maintain a transistor voltage drop across the first terminal 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use charging controller module to determine the charging current and control the transistor charging switch of Motoichi as taught by Masumoto in order to reduce power consumption. 
       As to claim 11, Masumoto discloses in figure 1, wherein the charging termination control module is configured to control the charging control transistor to enter and operate in its saturation region once the transistor voltage drop reaches the predetermined difference value [see ¶0049, ¶0052, ¶0063, ¶0099].

Allowable Subject Matter
Claims 4 -8, 12-18 and 20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 4: primarily, the prior art of record does not disclose or suggest in the claimed combination,  wherein the charging current sense circuit comprises: a current sense amplifier having a first sense-amplifier input terminal, a second sense-amplifier input terminal and a sense-amplifier output terminal, wherein the first sense-amplifier input terminal is coupled to the first terminal of the charging control transistor and the second sense-amplifier input terminal is coupled to the second terminal of the charging control transistor, and wherein the current sense amplifier has a sensing offset at the first sense-amplifier input terminal or at the second sense-

For claim  6: primarily, the prior art of record does not disclose or suggest in the claimed combination, wherein the charging termination determination circuit comprises: a determination comparator having a first comparator input terminal, a second comparator input terminal and a comparator output terminal, wherein the determination comparator is configured to receive the current sense signal at the first comparator input terminal, to receive the charging termination threshold at the second comparator input terminal, and to provide a charging termination indication signal at the comparator output terminal; and a flip-flop having a flip-flop set input terminal configured to receive the charging termination indication signal and a flip-flop output terminal coupled to the charging control transistor, wherein the flip-flop is configured to set the flip- flop output terminal to a preset logic level to turn off the charging control transistor when the current sense signal is decreased to reach or to be lower than the charging termination threshold.
For claim  8: primarily, the prior art of record does not disclose or suggest in the claimed combination: wherein the charging termination tuning circuit comprises: a tuning amplifier having a first tuning-amplifier input terminal, a second tuning- amplifier input terminal and a 

For claim 12: primarily, the prior art of record does not disclose or suggest in the claimed combination:  wherein the charging termination control module comprises: a charging current sense circuit, configured to detect/monitor/sense the charging current to provide a current sense signal indicative of the charging current; a charging termination determination circuit, configured to receive the current sense signal and to compare the current sense signal with a charging termination threshold, wherein the charging termination determination circuit is further configured to turn the charging control transistor off when the current sense signal reaches or is lower than the charging termination threshold; and a charging termination tuning circuit, configured to compare the transistor voltage drop with the predetermined difference value, and further configured to maintain the transistor voltage drop at the predetermined difference value once the transistor voltage drop reaches the predetermined difference value.
  For claim 20: primarily, the prior art of record does not disclose or suggest in the claimed combination:  a tuning amplifier configured to detect or receive the transistor voltage drop and to calculate a difference between the transistor voltage drop and the predetermined difference value to provide a difference signal at a tuning- amplifier output terminal; and a tuning transistor 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859